Case 1:20-cv-01265-UNA Document 1-9 Filed 09/21/20 Page 1 of 28 PageID #: 185




                               EXHIBIT I
                   Case 1:20-cv-01265-UNA Document  1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 2 of 28 PageID #: 186
                                                            8,797,853


         Claim 1                                                          HPE DEVICES

A method for checking        The HPE Devices comprise wireless access points and routers that provide Quality of Service
permissibility to use a      (“QoS”) support in accordance with Wi-Fi Multimedia (WMM) and IEEE 802.1p and 802.11e
service, the service being   standards. The HPE Devices include, but are not limited to the 870 Wireless LAN Controller. The
implemented in at least      HPE Devices perform a method for checking permissibility to use a service. The HPE Devices use
one communications           QoS to check the permissibility of the transmission of a packet stream (e.g., Voice, Video, etc.) in a
network, the                 communications network.
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                                                                                                                                  1
                   Case 1:20-cv-01265-UNA Document  1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 3 of 28 PageID #: 187
                                                            8,797,853


         Claim 1                                                    HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,       Source: https://support.hpe.com/hpesc/public/docDisplay?docId=emr_na-c04172070
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:

                             Source: HPE 870 QuickSpecs, p. 1




                                                                                                              2
                   Case 1:20-cv-01265-UNA Document  1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 4 of 28 PageID #: 188
                                                            8,797,853


         Claim 1                                                 HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
                             Source: HPE 870 QuickSpecs, p. 3
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: HPE 870 QuickSpecs, p. 17

                                                                                                     3
                   Case 1:20-cv-01265-UNA Document  1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 5 of 28 PageID #: 189
                                                            8,797,853


         Claim 1                                                        HPE DEVICES

A method for checking        The HPE Devices implement the service (e.g. VoIP, Video, etc.) in at least one communications
permissibility to use a      network (e.g., 802.11 network).
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access         Source: HPE 870 QuickSpecs, p. 1
node which is assigned
to the service to the
communication network,
comprising:




                                                                                                                             4
                   Case 1:20-cv-01265-UNA Document  1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 6 of 28 PageID #: 190
                                                            8,797,853


         Claim 1                                                      HPE DEVICES

A method for checking        The communications network provided by the HPE Devices has an overall transmission capacity.
permissibility to use a      The overall transmission capacity is the capacity of the 802.11 network.
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                                                                                                                            5
                   Case 1:20-cv-01265-UNA Document  1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 7 of 28 PageID #: 191
                                                            8,797,853


         Claim 1                                                         HPE DEVICES

A method for checking        The use of the service comprising transmission of at least one service-specific traffic stream which
permissibility to use a      is assigned to the service by an access node which is assigned to the service to the communication
service, the service being   network. The HPE Devices transmit at least one service-specific traffic stream, for example the
implemented in at least      traffic stream related to voice/video/background etc. The traffic stream is assigned to the service
one communications           by the HPE Device. The HPE Device is assigned to service the 802.11 network.
network, the
communication network        TC traffic category is a label for MSDUs that have a distinct user priority as viewed by higher layer
having an overall            entities for delivery over the same link. MAC entities determine the priority value for MSDUs that
transmission capacity,       belong to a particular traffic category by using the priority value provided with the MSDU at the
the use of the service       MAC service access point.
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: HP MSM Aps Configuration Guide, p. 80-81

                                                                                                                                     6
                   Case 1:20-cv-01265-UNA Document  1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 8 of 28 PageID #: 192
                                                            8,797,853


         Claim 1                                                     HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:

                             Source: https://standards.ieee.org/standard/802_11-2012.html




                                                                                                     7
                   Case 1:20-cv-01265-UNA Document  1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 9 of 28 PageID #: 193
                                                            8,797,853


         Claim 1                                                     HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:


                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                     8
                   Case 1:20-cv-01265-UNA Document   1-9 No.
                                              U.S. Patent Filed 09/21/20 Page 10 of 28 PageID #: 194
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:
                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       9
                   Case 1:20-cv-01265-UNA Document   1-9 No.
                                              U.S. Patent Filed 09/21/20 Page 11 of 28 PageID #: 195
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,       Source: https://standards.ieee.org/standard/802_1Q-2018.html
comprising:




                                                                                                       10
                   Case 1:20-cv-01265-UNA Document   1-9 No.
                                              U.S. Patent Filed 09/21/20 Page 12 of 28 PageID #: 196
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:


                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       11
                   Case 1:20-cv-01265-UNA Document   1-9 No.
                                              U.S. Patent Filed 09/21/20 Page 13 of 28 PageID #: 197
                                                              8,797,853


         Claim 1                                                        HPE DEVICES

analyzing the use of the     The HPE Devices analyze the use of the service with an access control function which is assigned to
service with an access       the access node. The HPE Devices analyze the service (e.g., voice/video/background) with an
control function which is    access control function (e.g., the function resulting from a call to the ADDTS function) which is
assigned to the access       assigned to the access node.
node; and
                             The ADDTS function results in analysis of the use of the service via the TSPEC element defined in
                             the primitive, TSPEC element further contains information about the QOS parameters.




                             Source: https://standards.ieee.org/standard/802_11-2012.html

                                                                                                                                 12
                   Case 1:20-cv-01265-UNA Document   1-9 No.
                                              U.S. Patent Filed 09/21/20 Page 14 of 28 PageID #: 198
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_11-2012.html




                             Source: https://standards.ieee.org/standard/802_11-2012.html

                                                                                                       13
                   Case 1:20-cv-01265-UNA Document   1-9 No.
                                              U.S. Patent Filed 09/21/20 Page 15 of 28 PageID #: 199
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_11-2012.html

                                                                                                       14
                   Case 1:20-cv-01265-UNA Document   1-9 No.
                                              U.S. Patent Filed 09/21/20 Page 16 of 28 PageID #: 200
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_11-2012.html




                                                                                                       15
                   Case 1:20-cv-01265-UNA Document   1-9 No.
                                              U.S. Patent Filed 09/21/20 Page 17 of 28 PageID #: 201
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_11-2012.html




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       16
                   Case 1:20-cv-01265-UNA Document   1-9 No.
                                              U.S. Patent Filed 09/21/20 Page 18 of 28 PageID #: 202
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       17
                   Case 1:20-cv-01265-UNA Document   1-9 No.
                                              U.S. Patent Filed 09/21/20 Page 19 of 28 PageID #: 203
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       18
                  Case 1:20-cv-01265-UNA Document   1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 20 of 28 PageID #: 204
                                                             8,797,853


        Claim 1                                                         HPE DEVICES

checking, via the access    The HPE Devices practice checking, via the access control function (e.g., MAC sublayer with ADDTS
control function, without   function), without further interrogations at internal transmission nodes of the communications
further interrogations at   network, whether the use of the service (e.g., voice/video/background) is permitted, the checking
internal transmission       performed taking into account an available capacity, which is determined taking into account the
nodes of the                overall transmission capacity (e.g., bandwidth parameters), and available to the access node for
communications              transmitting traffic streams to the communications network. As part of the Stream Reservation
network, whether the        Protocl, the HPE Devices check to see if it can reserve the bandwidth and then passes the
use of the service is       reservation request on to the next hop in the network.
permitted, the checking
performed taking into       The available admission capacity list comprises a sequence of available admission capacity fields,
account an available        for the corresponding user priority or traffic. The ADDTS function does not interrogate the internal
capacity, which is          transmission nodes in the communication network when performing this check.




                            Source: https://standards.ieee.org/standard/802_11-2012.html

                                                                                                                              19
                  Case 1:20-cv-01265-UNA Document   1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 21 of 28 PageID #: 205
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                      20
                  Case 1:20-cv-01265-UNA Document   1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 22 of 28 PageID #: 206
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                      21
                  Case 1:20-cv-01265-UNA Document   1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 23 of 28 PageID #: 207
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                      22
                  Case 1:20-cv-01265-UNA Document   1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 24 of 28 PageID #: 208
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_11-2012.html




                                                                                                      23
                  Case 1:20-cv-01265-UNA Document   1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 25 of 28 PageID #: 209
                                                             8,797,853


        Claim 1                                                         HPE DEVICES

determined taking into      The available capacity is determined taking into account the overall transmission capacity, and
account the overall         available to the access node for transmitting traffic streams to the communications network. The
transmission capacity,      checking includes determining the Peak Data Rate field, i.e., maximum allowable data rate for
and available to the        transport of MSDUs or A-MSDUs belonging to this TS [traffic streams].
access node for
transmitting traffic        The “Insufficient QOS capacity for current traffic streams” failure code suggests that the whether
streams to the              the service usage comprising of that particular traffic streams is possible or not and thus is done on
communications              the basis of transmission capacity and QOS capacity available.
network.




                            Source: https://standards.ieee.org/standard/802_11-2012.html

                                                                                                                               24
                  Case 1:20-cv-01265-UNA Document   1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 26 of 28 PageID #: 210
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

determined taking into
account the overall
transmission capacity,
and available to the
access node for
transmitting traffic
streams to the
communications
network.


                            Source: https://standards.ieee.org/standard/802_11-2012.html




                            Source: https://standards.ieee.org/standard/802_11-2012.html




                                                                                                      25
                  Case 1:20-cv-01265-UNA Document   1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 27 of 28 PageID #: 211
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

determined taking into
account the overall
transmission capacity,
and available to the
access node for
transmitting traffic
streams to the
communications
network.




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                      26
                  Case 1:20-cv-01265-UNA Document   1-9 No.
                                             U.S. Patent Filed 09/21/20 Page 28 of 28 PageID #: 212
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

determined taking into
account the overall
transmission capacity,
and available to the
access node for
transmitting traffic
streams to the
communications
network.




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                      27
